Citation Nr: 9913561	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for drug-induced lupus 
(secondary to overdose of Atabrine(r)).

2.  Entitlement to service connection for cardiovascular 
disease, claimed as secondary to the drug-induced lupus.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the drug-induced lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a veteran of World War II; he served on 
active duty from January 1944 to April 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
September 1996 for additional development.


FINDINGS OF FACT

1.  The appellant served in the Far East Theater of 
Operations during World War II and during such service he 
ingested Atabrine(r) (quinacrine) to prevent malaria.

2.  Service medical records are partially incomplete, but his 
separation examination of April 1946 is negative for any 
abnormal findings related to Atabrine(r).

3.  The medical records which post date service indicate that 
he was diagnosed with discoid lupus many years after service, 
in 1978 or 1979, by skin biopsy.  A 1990 hospital report 
noted that the appellant had a history for discoid lupus for 
the past ten years.

4.  The medical evidence reflects in unequivocal terms that 
the appellant has discoid lupus rather than systemic or drug-
induced lupus.

5.  VA examiners specializing in dermatology, rheumatology 
and infectious diseases who examined the appellant in 1996 
and 1998 agreed that it was not likely that he developed 
lupus as a result of ingesting Atabrine(r) during service.  
These opinions were supported by current laboratory test 
results as well as available medical literature addressing 
the topic.

6.  The appellant does not have drug-induced lupus; 
therefore, he has no basis to support his theory of 
entitlement to service connection on a secondary basis for 
either coronary artery disease or diabetes mellitus.


CONCLUSIONS OF LAW

1.  Drug-induced lupus claimed as secondary to overdose of 
Atabrine(r) was not incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (1998).

2.  Service connection on a secondary basis for coronary 
artery disease or diabetes mellitus is not warranted.  38 
C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant contends that he has drug-induced lupus 
secondary to his ingestion of Atabrine(r) (quinacrine), an 
antimalarial medication, during his World War II military 
service in the Philippines and New Guinea.  He also contends 
that his heart disease and diabetes mellitus were caused by 
drug-induced lupus.  On file are numerous personal statements 
submitted by the appellant which provide cogent recitation of 
his contentions.  In addition, he has submitted copies of 
medical journals and toxicology studies in support of his 
claim.  Service department records in the file confirm that 
he served in the Far East Theater of Operations during World 
War II.  However, his separation examination of April 1946 is 
negative for any abnormal findings related to Atabrine(r), and 
the medical records which post date service indicate that he 
was diagnosed with discoid lupus many years after service, in 
1978 or 1979.  Medical records from a Dr. Jaffe, including 
the report of a skin biopsy taken in May 1979, reflect the 
aforementioned initial post-service diagnosis of discoid 
lupus.  Additional medical records in the file indicate that 
he was hospitalized for a heart attack in 1990 and diagnosed 
with coronary artery disease in 1991.  The 1990 hospital 
report noted that the appellant had a history for discoid 
lupus for the past ten years.  The records on file also 
indicate that he has diabetes mellitus, although it is noted 
that he has a family history which is positive for this 
disease.

As alluded to above, the Board remanded this case in 
September 1996 in response to the appellant's 
representative's request that the case be remanded for the 
purpose of soliciting a medical opinion pertaining to the 
issues on appeal.  The requested development was fully 
accomplished and will be detailed below.

In November 1996, the appellant was examined on VA 
rheumatology and skin (other than scars) examinations.  The 
rheumatology examination was conducted on November 23, 1996, 
and the skin examination on November 24, 1996.

The report of the VA rheumatology examination conducted on 
November 23rd did not indicate whether the examiner reviewed 
the appellant's claims file, but the following medical 
history was reported:  The appellant stated that he took 
Atabrine(r), an antimalarial medication, for two years during 
his World War II-era military service.  He did well until 
approximately 1976, when he experienced excessive stress in 
his life and lost about 25 percent of his body weight.  
Shortly thereafter, the appellant stated that he developed a 
facial rash and fatigue.  He was seen by a dermatologist and 
had a skin biopsy which suggested lupus.  The appellant told 
the VA rheumatologist that he felt Atabrine(r) was responsible 
for inducing his lupus because according to the appellant, it 
was a fluorinated medication with an extremely long half 
life.  He further reported by way of medical history that he 
had one episode of pleurisy since the original diagnosis of 
lupus, but that episode involved pneumonia as well.  He 
denied any history of nephritis or arthritis, mouth sores, 
alopecia, Raynaud's, or clotting.  However, the appellant 
stated that he was photosensitive.

The appellant's medical history also was reported as 
significant for coronary artery disease in 1990, status post 
three-vessel bypass in 1991, and a history of diabetes for 
the past 7 or 8 years.  The appellant stated that he felt his 
coronary artery disease was related to his drug-induced lupus 
because he had been told in the past that he had a false VDRL 
(syphilis test) and therefore, he was concerned about 
antiphospholipids.  Regarding his diabetes, the appellant 
stated that because his lupus could be a systemic disease, it 
may have induced his diabetes.

Physical examination findings on the VA rheumatology 
examination showed diffuse hyperkeratosis and erythematous 
lesions involving the appellant's face, chest and 
extremities.  However, he had no mouth sores and review of 
his neurological and musculoskeletal systems were normal 
except for some decreased internal rotation in the right 
shoulder.  The rheumatologist stated that current laboratory 
tests would be needed, but she offered the following 
diagnostic assessment based on the aforementioned medical 
history and clinical findings:

This gentleman may have lupus. I am 
currently unaware of drug inducted lupus 
being so prolonged even with fluorinated 
hydrocarbons, but I will be checking the 
Medline search to see whether this has 
ever been reported in the literature.  
Drug induced lupus is usually a fairly 
benign disease in that i[t] does not 
cause end organ damage, such as strokes, 
heart attacks or nephritis.  Therefore, I 
find it extremely unlikely that this 
patient's heart attack or diabetes can be 
attributed to drug induced lupus.  It may 
be possible that this gentleman has 
acquired primary lupus, which can be 
associated with antiphospholipid 
syndrome.  But again, the pancreas, which 
would be responsible for his diabetes is 
not an organ that is usually involved in 
lupus activity.  Therefore, at this time, 
we will be sending off multiple labs to 
help us distinguish if this gentleman has 
primary lupus or a drug induced lupus.  
But regardless, I can not feel that at 
this time, we can attribute diabetes to 
lupus.  It is possible that if he has a 
primary lupus, he may have an 
antiphospholipid syndrome that would be a 
good attribute to his coronary artery 
disease.  I do not have any evidence from 
his bypass surgery and he is unaware of 
whether there were some pathologic 
abnormalities to suggest that he had an 
atypical clot, instead of typical 
atherosclerosis.  To help us further 
evaluate the patient, we will be checking 
multiple labs to include an admission 
profile, CBC, ANA, RPR, ESR, urinalysis, 
HATTS profile, antiphospholipids, 
anticardiolipids, SSA, SSB, double 
stranded and smith antibodies and most 
importantly, an antihistamine antibody.

Before the aforementioned laboratory studies could be 
completed, the appellant was next examined on the VA skin 
examination on November 24, 1996.  The report of the 
examination noted that the VA dermatologist reviewed the 
claims file in conjunction with the examination.  The 
appellant's medical history was noted to be significant for 
the fact that he was given Atabrine(r) (quinacrine) 
prophylactically during service to prevent malaria.  The 
appellant reported that he was on Atabrine(r) for approximately 
two years during service, but that he did not experience any 
symptoms at that time, or until 1978 when he began suffering 
from a rash on his face.  He stated that he was diagnosed 
with discoid lupus by skin biopsy in 1978.  The appellant 
could not recall whether he had any additional diagnostic 
testing done in 1978, but he added that his skin rash waxed 
and waned over the years.  He stated that exacerbating 
factors included the sun, the heat, the cold, and "air 
turbulence."  Upon questioning, the appellant stated that he 
was somewhat photosensitive, but he denied ever having a 
malar rash on his face or oral ulcers.  In addition, the 
appellant denied having complaints of arthritis of any 
joints, a history of pleurisy or pericarditis, a history of 
renal disease, seizures or psychotic/neurologic disorders.  
Further, the appellant denied having a history of 
hematological or immunological abnormalities.

The appellant's medical history reported on the VA skin 
examination also was significant for status post myocardial 
infarction in 1990, atrial fibrillation in 1990, and 
diabetes, diagnosed in 1990.

On physical examination, the appellant had numerous 
erythematous scaly well-defined plaques with central scarring 
over his dorsal hands, dorsal forearms and outer upper arms.  
Much of his face and ears were covered in the plaques as 
well.  A small amount was seen on his upper mid chest and 
upper back.  In addition, he had diffuse hyperpigmentation in 
these areas and periungual erythema of his finger nails.  
Based on the appellant's medical history and the clinical 
findings found on examination, the VA dermatologist's 
diagnostic impression was discoid lupus that was most likely 
not related to the ingestion of the Atabrine(r) medication.  
However, the examiner stated that additional laboratory 
testing, including the above-cited ANA, anti-double stranded 
DNA, CBC, and a skin biopsy, would be required to rule out 
discoid lupus versus systemic lupus.  The examiner added that 
most drug-induced lupus occurred within one to five years of 
the onset of the medications and that skin disease associated 
with a systemic lupus was much less prevalent in the drug-
induced lupus.

The record reflects that the laboratory studies cited above 
were conducted in December 1996.  Based on the results of 
these tests, the VA rheumatologist prepared an addendum 
report to her examination on December 23, 1996, which reads 
as follows:

Med-line search from current data back to 
1966 shows no mention of Atabrine being 
associated w[ith] SLE [systemic lupus 
erythematosus].  As a matter of fact, it  
has been used to treat SLE.  The 
[patient's] anti-histone antibodies are 
negative, which by definition rules out 
drug induced lupus.  His negative ANA 
virtually rules out the possibility of 
SLE.  Also he does not have a clinical 
[history] to support a [diagnosis] of 
SLE.  He does not have SLE or drug 
induced lupus.  He may have a skin lupus, 
but I'll defer to derm[atology] for the 
[diagnosis].

In response to the RO's denial of his claim by supplemental 
statement of the case in June 1997, which was based on the 
results of the above-cited VA examinations, the appellant 
obtained a statement from S. M. Roberts, Ph.D., an associate 
professor and program director at the University of Florida's 
Center for Environmental & Human Toxicology.  Dr. Roberts' 
statement, dated November 10, 1997, indicates that he 
reviewed the medical literature for a possible association 
between the antimalarial drug Atabrine(r) (quinacrine) and the 
development of drug-induced lupus.  It was noted by Dr. 
Roberts that the appellant's medical history was significant 
for his ingestion of quinacrine during World War II and that 
in 1976 following an episode of rapid weight loss, he was 
diagnosed with "drug-induced lupus."  The appellant also 
told Dr. Roberts of his belief that fat-stored quinacrine was 
released during the weight loss and that such release 
precipitated the development of lupus symptoms.  Dr. Roberts 
went on to discuss that it was a well-known fact that troops 
serving in the Pacific Theater during World War II were given 
quinacrine to prevent malaria, and that it was known that 
some troops contracted an unusual skin disease called 
tropical lichen planus.  Medical literature disclosed that 
this disease was associated with quinacrine treatment.  One 
source also noted that the disease closely resembled lupus 
erythematosus, especially when it involved the bulb of the 
nose and the butterfly regions of the face.  Another source 
in the medical literature noted that atypical lichen planus 
produced by quinacrine involved lesions that resembled 
psoriasis or lupus erythematosus.

Dr. Roberts went on to state that the body of literature from 
the late 1940s was extensive as to the issue of quinacrine 
being the causative agent for dermatologic disease, including 
symptoms resembling lupus.  Little or no information 
regarding quinacrine dermatotoxicity was found after the mid-
1950s because less toxic antimalarial drugs were in use after 
World War II.  Regarding Medline, Dr. Roberts stated that 
that system's database only went back to 1966, so it would be 
unable to archive any publications regarding quinacrine from 
the World War II-era.  With respect to the appellant's 
condition, Dr. Roberts offered the following commentary:

With regard to the delayed onset of your 
symptoms, the solubility characteristics 
of quinacrine suggest that it would not 
be stored extensively in fat tissue - the 
lipid solubility of this drug is low.  
However, there is apparently remarkable 
sequestration of the drug in other 
tissues, with the liver, spleen, lungs, 
and adrenal glands reportedly possessing 
the highest concentrations.  Quinacrine 
can accumulate in some tissues to 
concentrations 20,000 times that of 
plasma levels, and this no doubt 
contributes to slow elimination of the 
drug.  Quinacrine has been detected in 
tissues five years after discontinuation 
of the drug.  We could find no studies 
dealing with longer time periods, and it 
is difficult to predict how much 
quinacrine might remain after 30 years 
(as in your case, from 1946 to 1976).  It 
is possible that physiologic changes 
accompanying your weight loss in 1976 
could cause the release of residual 
quinacrine from relevant storage cites in 
the body, but [it is] difficult to 
predict precisely what those residual 
levels might be.

The RO reviewed Dr. Roberts' statement but again denied the 
appellant's claim by supplemental statement of the case in 
December 1997 on the basis that the statement did not 
correlate the ingestion of Atabrine (r) (quinacrine) with the 
onset of discoid lupus, the diagnosis established on the VA 
examinations in 1996.

In response to the above, the appellant obtained a statement 
from J. D. Parks, M.D., a dermatologist affiliated with the 
Parks Dermatology Center, Ormond Beach, Florida.  Dr. Parks' 
statement, dated November 17, 1997, reads as follows, in 
pertinent part:

I am a Dermatologist in private practice 
in Ormond Beach, FL but had the pleasure 
of treating [the appellant] as a patient 
when I was Chief Resident of Dermatology 
at the Gainesville VA Medical Center in 
1996. . . .  Clinical, and by biopsy, 
[the appellant's skin disease] is classic 
discoid lupus erythematosus which is a 
variant of lupus which involves the skin 
only.  He does not, to my knowledge, have 
systemic lupus erythematosus.  [The 
appellant] has been very diligent in 
researching and acquiring literature 
relating Quinacrine to the outbreak of 
his lupus erythematosus.  It is 
interesting that as dermatologist's, we 
often use Quinacrine to treat lupus.  He 
had received the Quinacrine as an 
antimalarial while in the service in a 
Pacific theater of WWII.  There have been 
reports from that time of servicemen 
developing lichen planus which may have 
resembled lupus erythematosus but I know 
of no reports that it was definitely 
lupus erythematosus.  It is out of my 
field of expertise to comment on whether 
the Quinacrine caused his lupus 
erythematosus or not.  I would say it is 
at least possible.  Quinacrine is a 
serious systemic medication which has 
many potential adverse side effects.  All 
I can say at this time is that the 
Quinacrine may have led to a skin disease 
though I have no personal experience 
other than the literature that [the 
appellant] supplied for my review.

Finally, in September 1998, the appellant was examined on a 
VA infectious, immune, and nutritional disabilities 
examination.  Clinically, the appellant had discoid, 
atrophic, hypopigmented plaques with scales on his cheek, 
malar emesis, chin, forehead, as well as around the back of 
the neck and forearm.  Based on these findings, his medical 
history, and review of the voluminous claims file, the 
following diagnosis and medical opinion was made:

Discoid cutaneous lupus.  In review of 
the medical literature and his file, the 
patient has been diagnosed with discoid 
lupus in the past in which the 
examination today is consistent with 
that.  The patient's last laboratories 
were last done in January of 1997 which 
had a negative ANA as well as extended 
ANA with negative SSA, SSB, histone and 
single-strained DNA as well as [left 
blank by transcriber].  This is all 
consistent with cutaneous skin lupus not 
systemic lupus.  In review of his 
records, it is also illustrated that the 
patient has thoroughly examined the 
nature of lupus and describes that he 
meets seven of the 11 criteria.  It is 
very difficult for me to state whether 
the patient has systemic lupus in view of 
his negative antibody profiles.  The 
patient reports that he got this from his 
quinacrine therapy.  I feel that this is 
very difficult for me to comment on.  The 
patient does not to my knowledge have 
systemic lupus and [he] has been very 
diligent in reviewing the systemic signs 
as well as presenting me with some 
literature in regard to possible 
quinacrine and outbreaks of lupus.  We 
occasionally use quinacrine in treatment 
of lupus which is somewhat ironic.  He 
reports that he did have the diagnosis of 
having lupus after quinacrine.  There 
have been reports in the past of lichen 
planus which can mimic lupus caused by 
quinacrine and it is impossible for me to 
say if that is what the patient had at 
that time.  Cutaneous as well as systemic 
lupus is very difficult to say what the 
etiology is.  We have never been able to 
figure it out but we do know that 
systemic lupus is an autoimmune process 
with positivity in autoimmune antibodies 
which the patient is lacking.  The 
patient appears well-nourished and is 
doing fine today and I do not think that 
he has difficulties with nutritional 
deficiency at this time.  The patient has 
also had a biopsy two years ago which was 
consistent with discoid lupus.

To make a definite statement that 
quinacrine caused his disease or did not 
cause his disease is nearly impossible to 
make.  The reason it is so difficult is 
because the etiology of discoid lupus is 
uncertain as well as there is not a lot 
in the literature of quinacrine causing 
this problem.  To my knowledge, I cannot 
find anything in the literature stating 
that it does cause discoid cutaneous 
lupus.

II.  Analysis

The Board initially notes that it finds this claim to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  It is conceded 
that the appellant ingested Atabrine(r) during his World War 
II-era military service and that he currently has a skin 
condition diagnosed as discoid cutaneous lupus.  When this 
evidence is considered along with the medical opinion of Dr. 
Parks that it was "at least possible" that the appellant's 
ingestion of Atabrine(r) could have caused his lupus, the Board 
finds that the claim is not inherently implausible.  38 
U.S.C.A. § 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Moreover, the Board is of the opinion that VA has fulfilled 
its statutory duty to assist the appellant in developing the 
pertinent facts in this case.  Exhaustive efforts to develop 
this case as ordered by the Board's remand of September 1996 
have rendered the record sufficiently complete for appellate 
review at this time.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).
A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  
For veterans who served on active duty for 90 days or more 
during a war period or after December 31, 1946, service 
connection may also be granted for certain enumerated chronic 
diseases on a presumptive basis, including systemic lupus 
erythematosus, if manifestations related thereto are shown to 
be present to a degree of 10 percent or more within one year 
after service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Alternatively, service connection may be granted for any 
disease diagnosed after service if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Before addressing the underlying merits of the claim, the 
Board will first discuss a number of facts that are not in 
dispute.  (1) It is undisputed that the appellant served in 
the Far East Theater of Operations during World War II and 
(2) and that he ingested Atabrine(r) during his military 
service because it is a well-known fact that servicemen in 
that theater of operations were given the medication to 
prevent malaria.  One more important fact is not in dispute: 
The medical evidence as well as the appellant's own 
contentions support a finding that he was symptom-free of any 
lupus disease until many years after service, specifically, 
until the mid-1970s when he first developed a facial rash and 
fatigue.  As detailed above, the medical records from Dr. 
Jaffe indicate that a skin biopsy taken in May 1979 resulted 
in a diagnosis of discoid lupus.  It also is conceded that 
the appellant has coronary artery disease and diabetes 
mellitus.

Hence, although the file reflects that some of the 
appellant's service records were destroyed in the 1973 fire 
at the National Personnel Records Center, this case is not a 
true "lost-records case" as that term is defined by 
judicial precedent because a factual issue from the 
appellant's military service is not germane to the 
disposition of this appeal.  This is, instead, a case that 
turns on establishing service connection via 38 C.F.R. 
§ 3.303(d), as the appellant has a disease that he admits had 
its onset many years after service, as shown by the medical 
evidence, but which he believes was caused by medication that 
he took during service.

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings and contentions of 
record, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for drug-induced lupus, claimed as secondary to 
ingestion of Atabrine(r).  As indicated above, comprehensive 
clinical evaluations of the appellant's skin disease do not 
support a diagnosis of drug-induced lupus.  The medical 
evidence reflects in unequivocal terms that the appellant has 
discoid lupus rather than systemic or drug-induced lupus.  A 
diagnosis of discoid lupus is consistently shown by the 
medical evidence beginning with the initial diagnosis of the 
appellant's lupus disease by Dr. Jaffe in 1979, and 
continuing through to the present, as reported by the VA 
dermatologist in November 1996, by the VA rheumatologist in 
December 1996, by Dr. Parks in November 1997, and again by 
the VA infectious disease specialist in September 1998.  
There is no other medical evidence in this case which rebuts 
the diagnosis of discoid lupus established by the 
aforementioned examiners.

Moreover, a preponderance of the evidence is against the 
appellant's underlying theory of entitlement, i.e., the 
Atabrine(r) he ingested during his World War II-era military 
service caused him to develop a lupus disease many years 
later.  All of the above-cited VA examiners who examined the 
appellant in 1996 and 1998 agreed that it was not likely that 
he developed lupus as a result of ingesting Atabrine(r) during 
service.  The VA dermatologist in November 1996 reviewed the 
evidence then of record and concluded that the appellant's 
discoid lupus was most likely not related to ingestion of 
Atabrine(r).  He stated that most drug-induced lupus occurred 
within 1 to 5 years of the onset of the medication use.  This 
finding is supported by Dr. Roberts' medical literature 
review findings reported in his November 1997 statement.  
Moreover, the VA rheumatologist concluded in December 1996 
that based on his laboratory test results, the appellant did 
not have a clinical picture consistent with systemic or drug-
induced lupus.  Finally, in December 1998, the VA infectious 
disease specialist reviewed all of the evidence of record and 
concluded that although the etiology of the appellant's 
discoid lupus was difficult to ascertain, he could find no 
literature to support a finding that ingestion of Atabrine(r) 
could cause discoid cutaneous lupus.  This finding is 
supported by Dr. Parks' statement of November 1997 where he 
stated that he was aware of reports that servicemen developed 
lichen planus after taking quinacrine (Atabrine(r)) during 
World War II, but that he did not know of any reports 
identifying the condition as lupus erythematosus.

Hence, when all of these findings and medical opinions are 
read together, the Board finds that Dr. Parks' statement that 
it was at "least possible" that the appellant's lupus was 
caused by the ingestion of quinacrine is outweighed by the 
balance of the evidence.  First of all, Dr. Parks' couched 
his statement by disclaiming specific expertise as to the 
possible connection between quinacrine and lupus.  Secondly, 
however, and more importantly, when read together with the 
medical findings in this case, the balance of Dr. Parks' 
statement makes clear that the kind of lupus the appellant 
has not been shown to have association with quinacrine use.  
As noted above, all of the examiners have agreed that the 
appellant's condition is discoid rather than drug-induced 
lupus.  And, it is clear from the record in this case that 
there is no support in the medical literature for the theory 
that quinacrine ingestion by servicemen in World War II 
caused lupus erythematosus.  Dr. Parks' statement 
acknowledges this fact.  Accordingly, when his statement is 
considered along with the specific facts in this case, it 
does not actually support the appellant's theory of 
entitlement to service connection.

The appellant's contentions advanced on appeal, including his 
hearing testimony of May 1995, without clinical 
corroboration, are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
because the issue in dispute is a matter requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The record reflects that the appellant has training 
in chemistry, however, it is not shown that he possesses the 
requisite medical expertise to address the underlying issues 
in this case.  The same can be said for the medical journal 
articles/textbook entries submitted by the appellant in 
support of his claim.  While these materials are generally 
relevant to the claim, they are of insufficient probative 
value to the disposition of this case compared to the medical 
examination findings and opinions detailed above, all of 
which are specific to the facts in this case.

Moreover, to the extent that the appellant has proffered 
statements regarding what medical professionals may have told 
him in the past concerning the etiology of his lupus disease, 
such statements also are of insufficient probative value to 
outweigh the balance of the evidence which is against the 
claim.  If hearsay evidence is generally regarded as 
insufficient to render a claim well grounded, the Board is 
certain that such evidence is of equally insufficient value 
in a merits-based analysis of a claim.  See e.g. Robinette v. 
Brown, 8 Vet. App. 69 (1995) (hearsay medical evidence, 
transmitted by a layperson, cannot be sufficient to render a 
claim well grounded; connection between what a physician said 
and a layperson's account of what that physician purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence).

For the reasons discussed above, the preponderance of the 
evidence found probative to the issue on appeal weighs 
against a grant of the benefits sought; the benefit of the 
doubt is for application where the evidence is found to be 
relatively evenly balanced.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).

As the appellant's claims for coronary artery disease and 
diabetes mellitus are derivative of the claim of service 
connection for drug-induced lupus, i.e., they are predicated 
on establishing service connection for the latter condition, 
are denied as well.  See 38 C.F.R. § 3.310 (1998).


ORDER

Service connection for drug-induced lupus is denied.

Service connection for coronary artery disease claimed as 
secondary to drug-induced lupus is denied.

Service connection for diabetes mellitus claimed as secondary 
to drug-induced lupus is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

